FILED
                            NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10456

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00021-PMP

  v.
                                                 MEMORANDUM*
HENRY STUCKEY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Henry Stuckey appeals from the district court’s judgment and challenges the

137-month sentence imposed following his guilty-plea conviction for mail fraud, in

violation of 18 U.S.C. § 1241; wire fraud, in violation of 18 U.S.C. § 1343; and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
simple assault, in violation of 18 U.S.C. § 111(a)(1). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Stuckey contends that the district court erred by denying him a three-level

reduction for acceptance of responsibility under U.S.S.G. § 3E1.1. We review for

clear error the district court’s decision to deny a reduction for acceptance of

responsibility. See United States v. Fleming, 215 F.3d 930, 939 (9th Cir. 2000).

      The district court did not clearly err in declining to grant a reduction for

acceptance of responsibility because the record reflects that, during the sentencing

hearing, Stuckey sought to minimize the extent of his criminal culpability and

fraudulent intent. See id. at 940 (concluding that a defendant who “maintained that

he acted with an empty head but a pure heart” did not accept responsibility for his

offense).

      AFFIRMED.




                                           2                                      12-10456